Title: From Thomas Jefferson to Francisco Solano Constâncio, 29 December 1822
From: Jefferson, Thomas
To: Constâncio, Francisco Solano

Monto
Dec. 29. 22.I congratulate you Sir on your safe arrival in the US. and hope your passage has been as agreeable as the elements to which you were committed of wind and water could make it. I congratulate you also & especially on the regenern of your govmt and the prospect it exhibits of going thro’ it soberly and wisely.  it is a debt which I owe to truth to say that in the course of a public life of some length I have ever found the govmt of Portugal the most uniformly just and courteous of any one with   which I have had occn to communicate. The representative principle now common to both govmts by it’s engraftment into hers becomes   an element the more of friendly  attachment. and I confidently trust that the liberal principles which have merited to you the confidence of your country will be  cordially employed in cherishing the harmony and friendly intercourse so interesting to both nations.I learn with great pleasure that the merits of my friend Dr Fernandes have obtained from the regenerated govmt proofs so  distinguished of it’s favble disptons.Should curiosity ever lead you to visit this part of our Union, I shall be happy to recieve you at Monto & to assure you in person of my high respect & considn.Th:J.